I do not agree with the construction which Mr. Justice WIEST gives to the following rule of defendant:
"Extra and delayed regular trains must sound the whistle as per rule 14-L when approaching curves and obscure places, and frequently during fogs and *Page 47 
heavy snow storms, to warn section men, bridge men, and others operating motor cars."
He reads the rule as applying only to section men, bridge men, and others while using motor cars. In other words, he reads it as though it had stated:
"To warn section men operating motor cars, to warn bridge men operating motor cars, and to warn others operating motor cars."
I do not so read it. It appears to me to be a rule which applies to three distinct classes. (1) To section men. (2) To bridge men. (3) To others operating motor cars. Section men and bridge men working in obscure places and on curves in foggy weather need protection as much as a Western Union line man or a track inspector traveling on a motor car. Their motor cars are more easily removed than a hand-car loaded with heavy tools. If the construction of Mr. Justice WIEST be the proper one, then a section man riding on a hand-car is not protected, but if he were riding on the same kind of a car propelled by gasoline, he would be protected. A man working on timbers of a bridge would not be protected, but if he were on a motor car bringing a timber to the bridge he would be, although if he were doing the same work with a hand-car he would not be protected. An employee operating a motor car has a full, continuous view of the track. The view of one operating a hand-car is intermittent. If either is to be preferred good sense would suggest that the hand-car operator should have the preference.
Plaintiff and his coworkers, on the morning in question, were distributing plates with a hand-car. Had they been distributing steel plates with a motor driven car they would have been protected. This construction does not appeal to me. The foregoing considerations convince me that the construction given the rule by Mr. Justice WIEST was not intended by the framers *Page 48 
of it. The rule appears to have been initiated by the company for the protection of its employees working or being in hazardous places, and the rule appears to include all the classes which are liable, and which have a right to be in those places. If the engineer on the extra train failed to obey this rule then the company was guilty of negligence. This question was one of fact and should have been submitted to the jury. If there were any evidence that plaintiff's intestate was guilty of contributory negligence, that question should have been submitted to the jury.
For these reasons the judgment should be reversed and a new trial granted, with costs to plaintiff.
McDONALD, C.J., and MOORE, J., concurred with BIRD, J.